Exhibit 10.25

 

PENNYMAC FINANCIAL SERVICES, INC.

 2013 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT SUBJECT TO CONTINUED SERVICE

AWARD AGREEMENT

 

THIS AGREEMENT is dated as of  February 26, 2020, between PennyMac Financial
Services, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), and the individual identified in the table below (the
“Recipient”).

 

Recipient

 

 

 

Grant Date

February 26, 2020

 

 

Vesting Commencement Date

 

 

 

Number of RSUs Subject to

 

Continued Service

 

 

1.         Grant of Restricted Stock Units.  Subject to the terms and conditions
of this Award Agreement and the Company’s 2013 Equity Incentive Plan, as the
same may be amended, modified, supplemented or interpreted from time to time
(the “Plan”),  including without limitation the vesting provisions set forth in
Section 2, the Company hereby grants to the Recipient, with effect as of the
Grant Date specified above, the above indicated number of restricted stock units
(the “RSUs”) to obtain for each RSU that is subject to vesting based on
continued service, one fully paid and nonassessable share of Common Stock, par
value $0.0001 per share, in the Company (the “Stock”).

 

2.         Vesting and Settlement.

 

2.1       One hundred percent (100%) of the RSUs subject to vesting based on
continued service shall vest in a lump sum on the first anniversary of the
Vesting Commencement Date specified above, subject to the Recipient’s continued
service through such vesting.  The shares of Stock earned as such RSUs vest will
be transferred or issued to the Recipient promptly after the date they vest, but
in any event not later than the 15th day of the third month following the end of
the calendar year in which such RSUs become vested.

 

2.2       Until the RSUs vest and are issued pursuant to the terms of this Award
Agreement, the Recipient shall have no rights as a stockholder, such as the
right to vote or to receive dividends in respect of the Stock covered by this
Award.

 

2.3       The Recipient’s name shall be entered as the stockholder of record on
the books and records of the transfer agent for the Company with respect to the
Stock issuable pursuant to Section 2.1 only upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements of this Agreement and of
the Plan.  The determination of the Committee as to such compliance shall be
final and binding on the Recipient.  Notwithstanding anything to the contrary in
this Agreement, no Stock shall be issued in settlement of vested RSUs if the
issuance










of such shares would constitute a violation of any applicable federal or state
securities law or other law or regulation.  As a condition to the issuance of
Stock to the Recipient pursuant to Section 2.1, the Company may require the
Recipient to make any representation or warranty to the Company at the time
vested Stock becomes issuable to the Recipient as in the opinion of legal
counsel for the Company may be required by any applicable law or regulation,
including the execution and delivery of an appropriate representation
statement.  Accordingly, the stock certificates for the Stock issued pursuant to
this Award may bear appropriate legends restricting the transfer of the Stock.

 

3.         Effect of Termination.   Unless otherwise expressly provided herein,
no RSUs shall vest following the date (the Recipient’s “Termination Date”),
reasonably fixed and determined by the Committee, of the voluntary or
involuntary termination of the Recipient’s service as a Director of the Company
and its Affiliates, for any or no reason whatsoever, including death or
disability and an entity ceasing to be an Affiliate of the Company; provided,
however, that military or sick leave shall not be deemed a termination of
employment or other association, if it does not exceed the longer of 90 days or
the period during which the Recipient’s reemployment rights, if any, are
guaranteed by statute or by contract.  As of the Recipient’s Termination Date,
all of the then unvested RSUs shall be forfeited by the Recipient or any
transferee.

 

4.         Restrictions on Transfer.  The RSUs may not be assigned or
transferred (by operation of law or otherwise) except by will or the laws of
descent and distribution.

 

5.         Miscellaneous.

 

5.1       No Special Service Rights.  Nothing contained in this Award Agreement
shall confer upon the Recipient any right with respect to the continuation of
his or her employment or other association with the Company (or any Affiliate),
or interfere in any way with the right of the Company (or any Affiliate),
subject to the terms of any separate employment or consulting agreement or
provision of law or corporate articles or by-laws to the contrary, at any time
to terminate such employment or consulting agreement or to increase or decrease,
or otherwise adjust, the other terms and conditions of the Recipient’s
employment or other association with the Company and its Affiliates.

 

5.2       Entire Agreement; Counterparts.  This Award Agreement, including the
Plan, constitute the entire agreement of the parties with respect to the subject
matter hereof.  This Award Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, taken
together, shall constitute one and the same instrument.  In making proof of this
Award Agreement it shall not be necessary to produce or account for more than
one such counterpart.

 

5.3       Tax Consequences.    The Company makes no representation or warranty
as to the tax treatment to the Recipient of receipt of these RSUs, and does not
warrant to the Recipient that all compensation paid or delivered to him or her
for his or her services will be exempt from, or paid in compliance with, Section
409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.  The Recipient should rely on his or her own
tax advisors for all such advice.

 










5.4       Community Property.  To the extent the Recipient resides in a
jurisdiction in which community property rules apply, without prejudice to the
actual rights of the spouses as between each other, for all purposes of this
Award Agreement, the Recipient shall be treated as agent and attorney-in-fact
for that interest held or claimed by the Recipient’s spouse with respect to
these RSUs and the parties hereto shall act in all matters as if the Recipient
was the sole owner of these RSUs.  This appointment is coupled with an interest
and is irrevocable.

 

6.         Receipt of Plan.  The RSUs were awarded under the Plan, to which this
Award Agreement is subject in all respects, including without limitation the
adjustment and tax withholding provisions therein.  All capitalized terms used
in this Award Agreement and not otherwise defined shall have the meanings
ascribed thereto in the Plan. The Recipient has reviewed and understands the
Plan and this Award Agreement in their entirety, and has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement.  The
Recipient hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under the
Plan or this Award Agreement.

 

IN WITNESS WHEREOF,  the Recipient and the Company have entered into this Award
Agreement as of the Grant Date.

 

PENNYMAC FINANCIAL SERVICES, INC.



